Citation Nr: 1612604	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-09 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include arthritis.

2.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of a fracture of the right ilium, claimed as the right hip.

3.  Entitlement to a disability rating greater than 10 percent for service-connected residuals of an injury to the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina.  

In September 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in February 2014 at which time it was remanded for additional development.  It is now returned to the Board. 

During the pendency of this appeal, by rating action dated in May 2014, the agency of original jurisdiction granted a separate noncompensable disability rating for limitation of extension of the right thigh/hip, effective as of April 4, 2014.  As the Veteran did not timely file a notice of disagreement of this determination, it is not before the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  




FINDING OF FACT

In February 2016, the Board was notified via a Social Security Administration Inquiry that the Veteran died in September 2015; and in March 2016, the Veteran's representative moved to have the appeal dismissed.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


